Birdsong, Judge.
Appellant McCollom, convicted of aggravated assault, enumerates as the single error below the trial court’s refusal to charge the jury that evidence of defendant’s good character should be considered with all the other evidence in the case. We find no error.
The sole evidence relied on by the appellant occurred when the appellant was asked on direct examination whether he had ever been in trouble, and answered "no.” On cross examination, appellant was asked whether he had ever had any trouble with Detective Fannin, and responded "no.” These statements did not place appellant’s good character in issue. Cash v. State, 231 Ga. 285 (201 SE2d 625); Wilson v. State, 190 Ga. 824, 829-830 (10 SE2d 861); Daniels v. State, 149 Ga. App. 463 (254 SE2d 488). No charge on good character was required, Cherry v. State, 148 Ga. App. 655, 656 (252 SE2d 180), and in any event no timely written request for such charge was made, Spear v. State, 230 Ga. 74, 75 (195 SE2d 397).

Judgment affirmed.


Deen, C. J., and Sognier, J., concur.